 THE BORDEN COMPANY203THE BORDEN COMPANYandUNITED PACKINGHOUSE WORKERS OFAMERICA, CIO,1 PETITIONERTHE BORDEN COMPANYandSTATIONARYENGINEERS,LOCAL 707, IN-TERNATIONAL UNION OF OPERATINGENGINEERS,AFL,2 PETITIONER.Cases Nos. 16-RC-1164 and 16-RC-1145.November 4, 1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a hearing was held before EdwinYoungblood, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.$Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.InThe Borden Company.,'the Board on June 19, 1951, foundthat the Employer was engaged in commerce at the plant involved inthis case.In the absence of any evidence of changed circumstancessince the date of that decision, we find, contrary to the contention ofthe Employer, that the Employer is engaged in commerce within themeaning of the Act.52.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Packinghouse Workers in Case No. 16-RC-1164 contendsthat all production and maintenance employees working inside theEmployer's plant at 1801 Leonard Street, Dallas, Texas, constitutethe only appropriate unit for the purposes of collective bargaining.Herein called the Packinghouse workers.sHerein called the Operating Engineers.At the hearing the Employer moved to dismiss the petitions on the ground that (1)the hearing officer was not qualified under the Administrative Procedure Act, (2) theBoard has not complied with the showing of interest requirement in Section 9 (c) of theAct, and(3) there has been no compliance with Section 9 (f) of the Act. The hearingofficer referred the motion to the Board for ruling.As sections 5, 7, and 8 of theAdministrative Procedure Act do not apply to proceedings involving certification of em-ployees' representatives,the first contention is without merit,Angelus Chevrolet Co.,88 NLRB 929. As the questions of the sufficiency of the showing of interest requiredby Section 9 (c) and of compliance with Section 9 (f) by labor unions are matters foradministrative determination and not subject to litigation by the parties,the second andthird contentions are also without merit.International Trade Mart, 87NLRB 616;Ann Arbor Press,85 NLRB 58. The motion is denied.ICases Nos.16-RC-724 and 16-RC-725(not reported in printed volumes of BoardDecisions).5Ann Arbor Press, supra.The Borden Company, Southern Division,91 NLRB 628.101 NLRB No. 52. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is the same unit as that found appropriate inThe Borden Com-pany.6However, in CaseNo. 16-RC-1145the Operating Engineerscontends,,contrary to the Packinghouse Workers, that a separate unitof the employees of the engineering department is also appropriate.In the previous case this separate unit was not sought.The Employertakes no position with respect to the appropriateness of either unit.There are three maintenance engineers,seven maintenance mechan-ics, one oiler and general cleanup man,and one working foreman inthe engineering department,all under the supervision of the chiefengineer,who supervises no other employees.These employees do notinterchange with employees in other departments although they dointerchange among themselves.The engineering department istreated separately for purposes of time records and payroll.Theseemployees receive about 10 cents an hour more than the highest paidemployees elsewhere in the plant.They are assigned to a separatearea; however,the maintenance mechanics engage in general mainte-nance work wherever required throughout the plant.About 3 yearsof training are required to qualify as either a maintenance engineer ora maintenance mechanic.Insofar as appears from the record, thereare no other maintenance employees in the plant.Whilewe have previously found that a plant-wide unit was appro-priate at the plantjand an election was held as result of which theDallas General Drivers,Warehousemen and Helpers,Local Union 745,AFL, was certified as bargaining representative for that unit,8 nocontract was subsequently executed,and the certified representativedid not intervene or appear in this case.The group of maintenanceemployees presently sought by the Operating Engineers is identifiable,homogeneous,and functionallydistinct,with interests apart fromthose of other employees at the plant.Absent anyconclusive bar-gaining on a plant-wide basis,9 we are not precluded from finding, andwe do find,that the engineering department unit may constitute aseparate appropriate unit 10 or may be included in the production andmaintenance unitsought bythe Packinghouse Workers, which we alsofind to beappropriate.However,we shall make no unit determina-tion pending the outcome of the elections hereinafter directed.Accordinglywe shall direct that separate elections be conductedamong the following groups of employees at the Employer's plantlocated at 1801 Leonard Street, Dallas, Texas :1.Allproduction employees,including those in the ice cream de-partment and garage,but excluding all office clerical employees,whole-Footnote4,supra.* Ibid.s Certification of representatives on July 25, 1951.Mascot Stove Co.,75 NLRB 427.10Armstrong Cork Company,80 NLRB 1328. DOFFLEMYER BROS.205sale and retail truck drivers, all employees in the engineeringdepartment, guards, and supervisors as defined in the Act.2.All employees in the engineering department, including theworking foreman,u but excluding the chief engineer,- guards, andsupervisors as defined in the Act.If a majority of the employees in each of the voting groups 1 and 2select the Packinghouse Workers, they will be taken to have indicatedtheir desire to constitute a single unit. If a majority of the employeesin voting group 2 select a labor organization which is not selected bythe employees in voting group 1, the employees in voting group 2 willbe taken to have indicated their desire to constitute a separate unit.If a majority of the employees in voting group 1 alone vote for Pack-inghouse Workers, that Union will be certified for such unit. The Re-gional Director is instructed to issue a certification of representativesconsistent herewith to the bargaining agent or agents selected for suchunit or units, which the Board, under the circumstances, find to beappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Elections omitted from publication in thisvolume.]11The parties agree that this employee is not a supervisor,and we so find.v The parties agree that this employee is a supervisor,and we so find.W. TODDDOFFLEMYER,LEwisL. DOFFLEMYER,AND ROBERT T. DOFFLE-MYER,INDIVIDUALLYAND AS CO-PARTNERSD/B/ADooPLEMYER BROS.andFLOSSIE M. BATY.Cage No. 20-CA-650.November 5, 1952Decision and OrderOn April 8, 1952, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and the en-1Pursuant to the provisionsof Section3 (b) ofthe Act, theBoard has delegated itspowersin connectionwith this case to a three-member panel[ChairmanHerzog and:Members Styles andPeterson].101 NLRB No 63.